Citation Nr: 0213452	
Decision Date: 10/02/02    Archive Date: 10/10/02

DOCKET NO.  01-07 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel

INTRODUCTION

The veteran had active service from June 1958 to August 1959.  
He served as an artillery man.

This appeal arises from a March 2001 rating decision of the 
Huntington, West Virginia Regional Office (RO) that denied 
entitlement to service connection for hearing loss and 
tinnitus.  In April 2002, the veteran provided testimony at a 
video conference hearing before the undersigned Member of the 
Board of Veterans' Appeals (Board).     A transcript of the 
hearing is of record.  


FINDINGS OF FACT

1.  All evidence needed for an equitable decision of the 
issue on appeal has been obtained.

2.  There is competent medical evidence linking the veteran's 
current bilateral hearing loss to his active military 
service.

3.  The veteran has a current diagnosis of tinnitus which is 
related to noise exposure in service.


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the appellant's 
favor, bilateral hearing loss was incurred during active 
service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.303, 3.385 (2001); 66 Fed.Reg. 45620 
(Aug. 29, 2001) (to be codified, in pertinent part, at 38 
C.F.R. §§ 3.102, 3.159, 3.326).

2.  With resolution of reasonable doubt in the veteran's 
favor, tinnitus was incurred during active service.  
38 U.S.C.A. §§ 1131, 5103A, 5107; 38 C.F.R. § 3.303; 66 
Fed.Reg. 45620 (Aug. 29, 2001) (to be codified, in pertinent 
part, at 38 C.F.R. §§ 3.102, 3.159, 3.326).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of this appeal the Veterans Claims 
Assistance Act of 2000 (VCAA) was enacted.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West Supp. 2002).  This 
act identifies and describes duties on the part of VA to 
advise a claimant of the evidence needed to substantiate a 
claim and to help a claimant obtain that evidence.  
38 U.S.C.A. §§ 5103, 5103A.  The duties to notify and assist 
claimants have been implemented by regulations published at 
66 Fed. Reg. 45620 (Aug. 29, 2001).  

In this case, the RO has obtained the veteran's service 
medical records, pertinent medical treatment records, and VA 
audiological examinations.  The veteran was 
sent a VCCA notice letter in March 2001.  In a March 2001 
rating decision, the RO adjudicated the veteran's claim 
pursuant to the VCAA provisions.  The RO issued a statement 
of the case (SOC) in August 2001 which set out the applicable 
law and regulations.

Probative evidence, not included in the file, has not been 
identified.  The Board is unaware of any such evidence, and 
finds that all probative evidence has been obtained.  Since 
there is no identified probative evidence which remains 
outstanding, it is not possible for VA to notify the 
appellant of evidence he should obtain or evidence that VA 
would attempt to obtain.  Cf. Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In sum, the Board finds that VA has 
complied with the notice and duty-to-assist provisions of 
VCAA.

In this case, the veteran contends that he currently has 
hearing loss and tinnitus as a result of exposure to 
excessive noise in service.

Service medical records were not available for review.  The 
National Personnel Records Center (NPRC), in a response to a 
VA request for service medical records, reported that the 
veteran's service medical records were unavailable, and that 
they may have been destroyed in a 1973 fire at that facility.

The veteran underwent an audiology examination in December 
1998 at the Greenbrier Audiology and Hearing Aid Services.  
Audiometric testing of both ears demonstrated hearing 
thresholds, in decibels, at the following levels:

HERTZ
500
1000
2000
3000
4000
RIGHT
10
30
5
10
55
LEFT
15
30
5
50
85

Speech discrimination scores were 96% in the right ear and 
100% in the left ear. 

In a May 2000 letter from Greenbrier Audiology and Hearing 
Aid Services, it was noted that the veteran received an 
audiological examination in December 1998 and that bilateral 
tinnitus was present.  The veteran had reported considerable 
exposure to firearms in the military without the proper use 
of hearing protection.  It was noted that pure tone testing 
in the right ear revealed normal hearing through 2000 Hertz 
steeply sloping to a moderate to severe high frequency 
sensorineural hearing loss.  Left ear thresholds indicated 
essentially normal hearing through 3000 Hertz steeply sloping 
to a moderate high frequency sensorineural impairment.  
Speech reception thresholds were established at 10 decibels 
in both ears.  Discrimination ability was 96 percent on the 
right side and 100 percent on the left.

The veteran reported in December 2000 that he had not been 
treated in service for hearing loss.

The veteran was afforded a VA audiological examination in 
January 2001.  He complained of constant ringing in his ears 
and a decrease in hearing thresholds since the service.  He 
stated that during service he was around an artillery range.  
He denied any exposure to recreational or other occupational 
noise.  He claimed that his tinnitus started in the military 
and that it was bilateral and constant.  The examiner stated 
that the most likely etiology would be high frequency hearing 
loss.  Audiometric testing of both ears demonstrated hearing 
thresholds, in decibels, at the following levels:

HERTZ
500
1000
2000
3000
4000
RIGHT
25
25
20
60
80
LEFT
20
30
15
25
55

Speech discrimination scores were 98 percent in the right ear 
and 94 percent in the left ear.  Examination revealed mild to 
severe high frequency sensorineural hearing loss in the right 
ear, and mild to moderately severe sensorineural hearing loss 
in the left ear.  Speech discrimination scores were 
excellent.  

At a January 2001 VA otolaryngological examination the 
veteran's history of in-service noise exposure was noted.  
Following physical examination the diagnosis was high-tone 
sensorineural hearing loss based on history.

A June 2001 letter was received from Dr. Roger P. Nichols at 
the Ear Nose and Throat Associate of Charleston, Inc.  Dr. 
Nichols stated that the veteran had been seen and evaluated 
for hearing loss, and that a previous audiogram showed a high 
frequency bilateral hearing loss which was worse on the right 
side, secondary and consistent with his history of noise 
exposure while in the Army.  It was stated that the veteran 
was exposed to firing canon and 105 Howitzer firing over a 14 
month period.  Dr. Nichols concluded that the veteran's 
hearing loss was certainly related to his noise exposure 
while in the Army.  It was noted that he had no other history 
of noise exposure either from recreation at home or any other 
work place.

In an October 2001 medical treatment record from Ear, Nose 
and Throat Associates of Charleston, Inc., it was noted that 
the veteran was seen with complaints of persistent ear 
ringing and noise, constant roaring and buzzing with a 
permanent hearing loss from his prolonged exposure to 105 
Howitzer cannons firing over a 14 month period.  It was 
reported that the veteran had noise exposure while in the 
service in the 1950's.  The veteran's ears were cleaned under 
the operating microscope.  He was to be seen again in 
January. 

The veteran was afforded a VA audiological examination in 
October 2001.  Audiometric testing of both ears demonstrated 
hearing thresholds, in decibels, at the following levels:

HERTZ
500
1000
2000
3000
4000
RIGHT
25
25
20
60
85
LEFT
20
30
15
25
55

Speech discrimination scores were 98 percent in the right ear 
and 94 percent in the left ear.  Diagnostic and clinical 
tests indicated borderline normal to mild hearing loss, 
dropping to a severe right ear high frequency hearing loss, 
and a moderately severe left ear high frequency hearing loss.  
The examiner commented that the audiologic test results were 
consistent with those previously obtained.  The examiner 
concluded that these results were consistent with a high 
frequency hearing loss due to noise exposure such as in the 
military.  

Following an October 2001 VA otolaryngological examination a 
diagnosis of bilateral high tone sensorineural hearing loss, 
worse on the right than the left was offered.  The examiner 
noted that from 1959 until an initial 1998 hearing test the 
veteran's only activities had been as a school teacher and 
school principal.  It was stated that unless there was any 
history of noise exposure one could only assume that the 
veteran's hearing loss was the result of noise exposure while 
he was in the service. 

The veteran testified at an April 2002 video-conference 
hearing that during service he was involved with firing field 
artillery pieces, and that he was not afforded any type of 
hearing protection.  He stated that after firing the pieces, 
he would get a ringing sensation in his ears.  He stated that 
post-service his was not subjected any recreational noises 
and that currently he experiences hearing problems.
    
 Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. § 1131.  Certain chronic diseases, including 
sensorineural hearing loss, may be service connected if 
manifested to a degree of 10 percent disabling or more within 
one year after separation from service.  38 C.F.R. §§ 3.307, 
3.309 (2001).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In cases involving claims of entitlement to service 
connection for hearing loss, impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
and 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent. 38 C.F.R. § 3.385.

According to the evidence of record, hearing loss, as defined 
by 38 C.F.R. § 3.385, was not present at any time during 
service, at the time of discharge, or within a year 
thereafter.  Nevertheless, the U.S. Court of Appeals for 
Veterans Claims (Court) has held that when audiometric tests 
at separation from service do not meet the regulatory 
requirements under 38 C.F.R. § 3.385, a veteran may 
nevertheless establish service connection for current hearing 
disability by showing that the current disability is causally 
related to service. Hensley v. Brown, 5 Vet. App. 155, 160 
(1993).  Thus, service connection may still be granted for 
hearing loss if the evidence so warrants.

The evidence shows that the veteran has a current diagnosis 
of bilateral sensorineural hearing, and that he meets the 
criteria for hearing loss under 38 C.F.R. § 3.385.  He has 
reported in-service noise exposure and both VA and private 
audiological examiners have concluded that his current 
bilateral hearing loss is consistent with excessive in-
service noise exposure.  There is no evidence of record 
dissociating bilateral hearing loss from in-service noise 
exposure.  Accordingly, after resolving reasonable doubt in 
favor of the veteran, the Board finds that service connection 
for bilateral hearing loss is warranted.  38 U.S.C.A. § 
5107(b).  

The Board also finds that the evidence supports a finding 
that tinnitus was incurred in service.  The veteran testified 
that he was around an artillery range in service, and that he 
first experienced ringing in the ears in service.  Both VA 
and private examiners have attributed the veteran's 
complaints of constant high-pitched ringing in the ears to 
in-service exposure to excessive noise.  Accordingly, the 
Board finds that the evidence supports the grant of service 
connection on for tinnitus.    


ORDER

Service connection for bilateral hearing loss and tinnitus is 
granted.  


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

